DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 2/9/2021. Claims 1-11 have been cancelled. Claims 12-18 have been added. Claims 12-18 are pending and an action on the merits is as follows.

Claim Objections
	Claim is 14 objected to because of the following informalities:  Claim 14 is a duplicate of claim 13.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A transmitting section that transmits…” in claims 12 and 17;
“A control section that controls…” in claim 12, 16 and 17; and
“A receiving section that receives” in claims 16 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Examiner notes: The corresponding structures for the transmitting section, receiving section and control section are described in the Applicant specification (in the instant applications US PG Pub 2021/0092756) as being tied to the following structures transmitting circuit (¶106), receiving circuit (¶106) a control circuit (¶116).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 is a duplicate of the apparatus claim 13 upon which it depends and provides no further limitation of the subject matter claimed in claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malladi et al. US 2009/0073922 (hereinafter Malladi).

Regarding claim 12, Malladi teaches a terminal (UE Malladi, Figure 17) comprising:
a transmitting section [transmitter of UE in Malladi, Figure 17, and ¶100-¶101] that transmits uplink data and uplink control information using an uplink shared channel (The UE may transmit traffic data and control information (such as an ACK) in the PUSCH [Malladi, ¶63]); and
a control section that controls a resource amount to perform rate matching processing or puncturing processing, based on at least one of the number of bits of the uplink control information, an amount of the uplink data scheduled on the uplink shared channel, and a coding rate of the uplink control information (processor works with the scheduler to perform resource allocation to perform puncturing of data traffic in the PUSCH or rate matching to transmit uplink control information such as ACKs in the PUSCH based on the amount of control information to be transmitted and the amount of traffic data scheduled to be transmitted as well as code rate) [Malladi, Figure 17, ¶63, ¶100, ¶104 and ¶56-¶59 (code rate provides protection and reliability of traffic data and control information, the code rate is used for attempting to match the amount of coded traffic data which the amount of resources available for transmission.)].

Regarding claim 13, Malladi teaches the terminal according to claim 12, wherein when the uplink control information is HARQ-ACK (Malladi, ¶26-¶27 (HARQ-ACK) is described as control information), the control section selects either one of the rate matching processing and the puncturing processing, based on a payload of the HARQ-ACK (Malladi ¶62-¶63 rate matching may be used for a larger amount of control information whereas puncturing may be used for a smaller amount of control information).

(Malladi, ¶26-¶27 (HARQ-ACK) is described as control information), the control section selects either one of the rate matching processing and the puncturing processing, based on a payload of the HARQ-ACK (Malladi, ¶62-¶63 rate matching may be used for a larger amount of control information whereas puncturing may be used for a smaller amount of control information).

Regarding claim 15, Malladi teaches a radio communication method comprising:
controlling a resource amount to perform rate matching processing or puncturing processing, based on at least one of the number of bits of uplink control information, an amount of uplink data scheduled on an uplink shared channel, and a coding rate of the uplink control information (the scheduler performs resource allocation to perform puncturing of data traffic in the PUSCH or rate matching to transmit uplink control information such as ACKs in the PUSCH based on the amount of control information to be transmitted and the amount of traffic data scheduled to be transmitted as well as code rate) [Malladi, Figure 17, ¶63, ¶100, ¶104 and ¶56-¶59 (code rate provides protection and reliability of traffic data and control information, the code rate is used for attempting to match the amount of coded traffic data which the amount of resources available for transmission.)]; and
transmitting the uplink data and the uplink control information using the uplink shared channel (The UE may transmit traffic data and contol information (such as an ACK) in the PUSCH [Malladi, ¶63]).

Regarding claim 16, Malladi teaches a base station (Node B Malladi, Figure 17) comprising:
a control section that controls reception of an uplink shared channel in which a resource amount to perform rate matching processing or puncturing processing is controlled based on at least (the Node B performs to receive transmission made from the UE, the scheduler and processor performs resource allocation to perform puncturing of data traffic in the PUSCH or rate matching to transmit uplink control information such as ACKs in the PUSCH based on the amount of control information to be transmitted and the amount of traffic data scheduled to be transmitted as well as code rate) [Malladi, ¶63 and ¶56-¶59 (code rate provides protection and reliability of traffic data and control information, the code rate is used for attempting to match the amount of coded traffic data which the amount of resources available for transmission.)]; and
a receiving section that receives the uplink data and the uplink control information transmitted using the uplink shared channel [Malladi’s Node B comprises a receiver that receives uplink traffic data and control information transmitted by the UE as per ¶27-¶28, wherein the UE may transmit the UL traffic data and control information on the PUSCH as per ¶36 which is received by the Node B)].

Regarding claim 17, Malladi teaches a system comprising a terminal and a base station, wherein
the terminal (UE Malladi, Figure 17) comprises:
a transmitting section that transmits uplink data and uplink control information using an uplink shared channel (The UE uses its transmitter such that the UE may transmit traffic data and control information (such as an ACK) in the PUSCH [Malladi, ¶63]); and
a control section that controls a resource amount to perform rate matching processing or puncturing processing, based on at least one of the number of bits of the uplink control information, an amount of the uplink data scheduled on the uplink shared channel, and a coding rate of the uplink control information (the UE comprises a processor that operates with the scheduler and performs resource allocation to perform puncturing of data traffic in the PUSCH or rate matching to transmit uplink control information such as ACKs in the PUSCH based on the amount of control information to be transmitted and the amount of traffic data scheduled to be transmitted as well as code rate) [[Malladi, Figure 17, ¶63, ¶100, ¶104 and ¶56-¶59 (code rate provides protection and reliability of traffic data and control information, the code rate is used for attempting to match the amount of coded traffic data which the amount of resources available for transmission)], and
the base station (Node B Malladi, Figure 17) comprises:
a receiving section that receives the uplink data and the uplink control information transmitted using the uplink shared channel [(Node B comprises as receiver [Malladi, Figure 17] that receives uplink traffic data and control information transmitted by the UE as per ¶27-¶28, wherein the UE may transmit the UL traffic data and control information on the PUSCH as per ¶36 which is received by the Node B)].

Regarding claim 18, Malladi teaches the terminal according to claim 13, wherein when the uplink control information is HARQ-ACK (Malladi, ¶26-¶27 (HARQ-ACK) is described as control information), the control section selects either one of the rate matching processing and the puncturing processing, based on a payload of the HARQ-ACK (Malladi, ¶62-¶63 rate matching may be used for a larger amount of control information whereas puncturing may be used for a smaller amount of control information).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub 2020/0136750 (Baldmair) ¶89-¶90 Figure 2, A12-A14-A16-A18 (puncturing branch) A12-A20-A22-A24 (Rate Matching Branch).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LONNIE V SWEET/Primary Examiner, Art Unit 2467